EXHIBIT NO. 10.1

MEMORANDUM



 

To: Shawn M. Harrington



From: Marc T. Giles



Re: Appointment, Gerber Scientific, Inc. (the "Company")



Date: September 30, 2002



 

Effective September 30, 2002, the Board of Directors of the Company (the
"Board") has appointed you Executive Vice President of the Company. You will
remain Chief Financial Officer and Principal Accounting Officer of the Company.
The Management Development and Compensation Committee of the Board has set your
base salary at $275,000 per year effective September 30, 2002, and has set your
bonus target under the Company's 2000-2004 Executive Annual Incentive Bonus Plan
at 60%.



For the fiscal year ending April 30, 2003, your bonus will be calculated as
follows: for the period May 1, 2002 through September 30, 2002, your bonus
target will be 50% of the pro rata portion of your base salary as of April 30,
2003, and for the period October 1, 2002 through April 30, 2003, your bonus
target will be 60% of the pro rata portion of your base salary as of April 30,
2003.



If this memorandum sets forth our agreement on the subject matter hereof, kindly
sign and return the enclosed copy of this memorandum, which will then constitute
our agreement on this subject.



 

  Marc T. Giles   President and CEO

 

Agreed this 18th date of October, 2002.



 

/s/ Shawn M. Harrington                        



Shawn M. Harrington